    Case: 1:18-cr-00286 Document #: 72 Filed: 09/03/19 Page 1 of 2 PageID #:478




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                            Case No. 18 CR 286
               v.
                                            District Judge Matthew F. Kennelly
XAVIER ELIZONDO et al.

     PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

      Now comes the UNITED STATES OF AMERICA by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and respectfully

represents unto Your Honor that:

                    Name: ELIJAH ROBINSON
                    Date of Birth: XX/XX/1985
                    Sex: Male
                    Race: African American
                    Jail/Prisoner #: XXX347

has been and now is, in due form and process of law, detained in the following

institution:

      Rock County Jail, Janesville, Wisconsin.

Your petitioner further represents to Your Honor that the said prisoner should

appear to give testimony in the above-captioned matter before District Judge

Matthew F. Kennelly on October 7, 2019, at 9:30 a.m., in the United States

Courthouse, Chicago, Illinois.
    Case: 1:18-cr-00286 Document #: 72 Filed: 09/03/19 Page 2 of 2 PageID #:478




      WHEREFORE, your petitioner prays for an Order directing the issuance of a

Writ of Habeas Corpus Ad Testificandum in this matter directed to the following

persons:

JASON WOJDYLO                                AARON BURDICK
Acting United States Marshal                 Captain
Northern District of Illinois                Rock County Jail
219 South Dearborn Street                    200 U.S. 14
Room 2444 – Federal Building                 Janesville, Wisconsin
Chicago, Illinois 60604

commanding them to produce the body of the said prisoner before District Judge

Matthew Kennelly, and that said persons produce the body of said prisoner on

October 1, 2019 at 9:00 a.m., and that the said prisoner shall be remanded to and

remain in the custody of the Metropolitan Correctional Center, 71 West Van Buren,

Chicago, Illinois 60605; and/or agents of the Federal Bureau of Investigation until

the conclusion of the prisoner’s testimony before this Court, and that the prisoner

shall then be returned forthwith to said institution from which he was brought.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney


                                By:      /s/ Sean Franzblau
                                      SEAN FRANZBLAU
                                      Assistant United States Attorney
                                      219 S. Dearborn St., Rm. 500
                                      Chicago, IL 60604
                                      (312) 353-5305


                                         2
